PER CURIAM.
The defendant, Thomas Gene Colomb, appeals from a conviction of illegally carrying a weapon, to wit: a pistol, for which he was fined $350.00 plus costs, and sentenced to serve 90 days in the Parish jail. La.R.S. 14:95(A) (1).
 While the defendant reserved and perfected seven bills of exceptions during his trial, counsel only argues Bill of Exception No. 5 pertaining to the trial court’s overruling his motion for a directed verdict of not guilty by virtue of insufficiency of evidence as to the proof beyond a reasonable doubt that the defendant did, in fact, have a weapon which was concealed on his person. Aside from procedural reasons why this court could not allow the relief as to a directed verdict (State v. Williams, 258 La. 801, 248 So.2d 295 (1971)), the sole basis for the defendant’s argument disappears upon the trial judge’s factual determination, which is given great weight and will not be disturbed upon appeal unless clearly erroneous. State v. Hall, 257 La. 253, 242 So.2d 239 (1970). There is testimony, including that of a police officer who witnessed it, that the defendant drew a pistol from his pocket, in which it was entirely concealed before it was drawn.
We have examined all remaining bills of exceptions and find these pertain to routine questions arising during the course of the trial and disclose no reversible error.
For these reasons, the conviction and sentence are affirmed.